DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) submitted 27 November 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-11:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).  37 C.F.R. 1.84(l)
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.

   Figures 1-11:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3). 
      The numerals in the figures are slightly smaller than they are required to be.




The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
   Reference numeral "415", as shown in Figure 4, does not appear within the written specification.
   Reference numerals "909", "910", "911", and "912", as shown in Figure 9, do not appear within the written specification.


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Paragraph [0024], line 7:  Reference numeral "211" should be corrected to read -- 221 --.  Reference numeral "211" has been previously used to identify an autosampler.
   Paragraph [0026], line 12:  The term "is" should be corrected to read -- are -- as the term "generators" is plural.
   Paragraph [0047], lines 3, 6, 10, and 17:  The term -- first -- should be inserted prior to the term "sample".

   Paragraph [0047], lines 14 and 15:  The term -- third -- should be inserted prior to the term "sample".
   Paragraph [0061], lines 2 and 5:  Should the term -- first -- be inserted prior to the term "data"?
   Paragraph [0061], line 8:  The term -- first -- should be inserted prior to the first occurrence of the term "sample".
   Paragraph [0062], lines 1, 3, and 4:  The term -- second -- should be inserted prior to the first occurrence of the term "sample".
   Paragraph [0062], lines 2 and 4:  Should the term -- second -- be inserted prior to the term "data"?
   Paragraph [0062], line 5:  The term -- first -- should be inserted prior to the first occurrence of the term "sample".
   Paragraph [0063], lines 1 and 3:  Should the term -- second -- be inserted prior to the term "data"?
   Paragraph [0063], lines 3 and 4:  The term -- second -- should be inserted prior to the first occurrence of the term "sample"
   Paragraph [0064], lines 1 and 8:  The term -- third -- should be inserted prior to the term "sample".
   Paragraph [0064], lines 2 and 3:  Should the term -- first -- be inserted prior to the term "data"?
Paragraph [0064], line 4:  Reference numeral "108" should be corrected to read

   Paragraph [0064], lines 6 and 8:  Should the term -- second -- be inserted prior
to the term "data"?
   Paragraph [0064], line 7:  The term -- first -- should be inserted prior to the term
"sample".
   Paragraph [0065], line 6:  The term -- third -- should be inserted prior to the term "sample".
   Paragraph [0066], lines 2, 5, and 7:  The term -- third -- should be inserted prior to the term "sample".
   Paragraph [0066], line 3:  The term -- first -- should be inserted prior to the first occurrence of the term "sample".
  Paragraph [0066], line 3:  The term -- second -- should be inserted prior to the second occurrence of the term "sample".
   Paragraph [0068], lines 4 and 6:  Should the term -- first -- be inserted prior to the term "data"?
   Paragraph [0074], line 1:  The term "system" should be corrected to read
-- systems --.
   Paragraph [0074], line 2:  The term "group" should be corrected to read
-- groups --.
   Paragraph [0074], line 3:  The term "pump" should be corrected to read
-- pumps --.
   Paragraph [0074], line 4:  The term "autosampler" should be corrected to read
-- autosamplers --.

-- columns --.
   Paragraph [0074], line 25:  The terms "signal" and "sample" should be corrected to read -- signals -- and -- samples --, respectively.
   Paragraph [0074], line 27:  The terms "time" and "sample" should be corrected to read -- times -- and -- samples --, respectively.
   Paragraph [0074], line 28:  The terms "offset" and "sample" should be corrected to read -- offsets -- and -- samples --, respectively.
   Paragraph [0074], line 32:  The terms "graph" and "column" should be corrected to read -- graphs -- and -- columns --, respectively.
   Paragraph [0074], line 36:  The terms "signal" and "sample" should be corrected to read -- signals -- and -- samples --, respectively.
   Paragraph [0074], line 38:  The term "time" should be corrected to read
-- times --.
   Paragraph [0074], line 39:  The terms "time" and "sample" should be corrected to read -- times -- and -- samples --, respectively.
   Paragraph [0074], lines 41 and 43:  The term -- third -- should be inserted prior to the term "sample".
  
Appropriate correction is required.



Claim Objections
Claims 1-15 are objected to because of the following informalities:
   Re claim 1, claim line 3:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the switching unit.
   Re claim 1, claim line 5:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the mass analysis unit.
   Re claim 1, claim line 7:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the control unit.
   Re claim 2, claim line 3:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the delay signal generator.
   Re claim 2, claim line 5:  The phrase -- plurality of -- should be inserted prior to the term "chromatogram" to maintain consistency in the language used within the claims.
   Re claim 3, claim line 5:  The phrase -- plurality of -- should be inserted prior to the term "chromatogram" to maintain consistency in the language used within the claims.
   Re claim 4, claim line 3:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the display.
   Re claim 4, claim line 5:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the button.
   Re claim 4, claim line 6:  The term -- configured -- should be inserted prior to the term "for" to positively recited the functionality of the schedule.

   Re claim 7, claim line 4:  The phrase -- plurality of -- should be inserted prior to the term "chromatogram" to maintain consistency in the language used within the claims.
   Re claim 8, claim line 4:  The phrase -- plurality of -- should be inserted prior to the term "chromatogram" to maintain consistency in the language used within the claims.
   Re claims 9-15:  These claims recite a method, but the body of each of these claims is not written in a method format.  Method claims are defined by a series of steps that perform a function; however, these claims are written similarly to the apparatus claims presented in this application.  Additionally, each step of the method starts with a action verb followed by the result of the action.
   Re claim 9, claim line 2:  The term "wherein" should be replaced with a phrase similar to -- comprising the steps of: --.
   Re claim 9, claim line 3:  The term -- providing -- or something similar should be inserted prior to the article "the".
   
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02/053255 (Brann).
	   
   With respect to the limitations of claim 1, Brann discloses a chromatographic mass analysis device comprising:
      a plurality of chromatogram units (1-4 - Figure 3);
      a switching unit (20) for selecting one of samples eluted from the plurality of chromatogram units (1-4);
      a mass analysis unit (22) for ionizing and analyzing the sample introduced from the switching unit (20); and
      a control unit for controlling the chromatogram units, the switching unit and the mass analysis unit (computer controller controls each chromatographic system (page 7, lines 13-16) and programmed chromatography sequencing is provided by a computer control device (page 8, line 21 through page 10, line 3) - operation of the mass analysis device is computer controlled), wherein the control unit divides time required for sample analysis into a pre-collection time, a time during collection and a post-collection time (arbitrary points in time prior, during, and after collection of data), page 9, line 20 through page 10, line 3 - new data window does not overlap previously injected sample data windows), and predetermines an analysis start time of each of the plurality of chromatogram units (page 9, line 20 through page 10, line 3).

   With respect to the limitation of claim 2, Brann appears to further disclose a delay signal generator for generating a start signal of the mass analysis unit based on sample injection signals output from the chromatogram units according to the time during collection determined by the control unit (page 8, line 21 through page 10, line 3 - computer controls chromatographic system such that the controller considers the samples in the autosampler and selects those samples from the autosampler for introduction into the system to maximize detection use, such that injected sample data windows are not overlapped).

   With respect to the limitation of claim 3, Brann appear to further disclose that the control unit generates a start signal of the mass analysis unit based on sample injection signals output from the chromatogram units according to the determined time during collection (page 8, line 21 through page 10, line 3).

   With respect to the limitations of claim 9 , Brann discloses a method of a chromatographic mass analysis device comprising wherein the chromatographic mass analysis device includes a plurality of chromatogram units (1-4 - Figure 3), a switching computer controller controls each chromatographic system (page 7, lines 13-16) and programmed chromatography sequencing is provided by a computer control device (page 8, line 21 through page 10, line 3) - operation of the mass analysis device is computer controlled), and
   the control unit divides time required for sample analysis into a pre-collection time, a time during collection and a post-collection time (arbitrary points in time prior, during, and after collection of data), assigns the time during collection by searching for a time position where the times during collection of the plurality of chromatogram units do not overlap (page 9, line 20 through page 10, line 3 - new data window does not overlap previously injected sample data windows), and predetermines an analysis start time of each of the plurality of chromatogram units (page 9, line 20 through page 10, line 3).

   With respect to the limitation of claim 10, Brann appear to further disclose that the control unit generates a start signal of the mass analysis unit based on sample injection signals output from the chromatogram units according to the determined time during collection (page 8, line 21 through page 10, line 3).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/053255 (Brann).

With respect to the limitations of claim 5, Brann fails to expressly disclose that the control unit adjusts an analysis condition of each of the chromatogram units to extend a component elution time  (computer controller controls each chromatographic system (page 7, lines 13-16)), assign the time collection, and determine an analysis start time of each of the plurality of chromatogram units; however, the examiner argues that these limitations are obvious in view of the teachings within Brann as Brann disclose that the computer controls each chromatographic system (page 7, lines 13-16), such that the computer controller would adjusts an analysis condition of each of the chromatogram units to extend a component elution time by controlling the flow rate of fluid into the columns and heating of the column, which would affect the elution time.  Additionally, the computer controller would also be capable of assigning the time collection since the computer controller controls all aspects of the chromatograph 

   With respect to the limitation of claim 6, Brann appears to capable of adjusting the solvent composition of each of the chromatogram units because the computer controller controls all aspects of the chromatograph process including controlling the autosampler containing all of the samples and adjusts the introduction of samples into the chromatograph systems, such that it would be obvious to one of ordinary skill in the art to change the solvent composition if the columns all contain the same material or to  test different compositions.

   With respect to the limitation of claim 7, Brann appears capable of adjusting a solvent flow rate of each of the chromatogram unit, because the computer controller controls all aspects of the chromatograph process including controlling the autosampler, which introduces the samples to the system having a specific flow rate, which also may be adjusted to control the separation of the samples.
 
   With respect to the limitation of claim 8, Brann appears capable to adjusting the column temperature of each of the chromatogram units, as the computer controller all aspects of the chromatograph process, which would include controlling the temperature of each column to maximize control over the separation process. 

computer controller controls each chromatographic system (page 7, lines 13-16)), assign the time collection, and determine an analysis start time of each of the plurality of chromatogram units; however, the examiner argues that these limitations are obvious in view of the teachings within Brann as Brann disclose that the computer controls each chromatographic system (page 7, lines 13-16), such that the computer controller would adjusts an analysis condition of each of the chromatogram units to extend a component elution time by controlling the flow rate of fluid into the columns and heating of the column, which would affect the elution time.  Additionally, the computer controller would also be capable of assigning the time collection since the computer controller controls all aspects of the chromatograph process, which would include assigning the time collection and determining a start time of each of the plurality of chromatogram units.

With respect to the limitation of claim 13, Brann appears to capable of adjusting the solvent composition of each of the chromatogram units because the computer controller controls all aspects of the chromatograph process including controlling the autosampler containing all of the samples and adjusts the introduction of samples into the chromatograph systems, such that it would be obvious to one of ordinary skill in the art to change the solvent composition if the columns all contain the same material or to  test different compositions.


 
   With respect to the limitation of claim 15, Brann appears capable to adjusting the column temperature of each of the chromatogram units, as the computer controller all aspects of the chromatograph process, which would include controlling the temperature of each column to maximize control over the separation process.


Claims 4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/053255 (Brann) in view of WO 2014/068786 (Maeda).
   With respect to the limitation of claim 4, Brann disclose all of the limitations of the base claim, but fail to disclose that the control unit includes a display unit for displaying an operation screen, and the display unit including a button for instructing creation of a schedule for predetermining an analysis start time of each of the plurality of chromatogram units
   Maeda discloses a chromatograph analyzer comprising a display (34) for displaying an operation screen (50 - Figure 3).  Maeda also discloses a separation condition search schedule creation unit (31), which controls each unit via an analysis control unit (14) so as to execute the analysis according to the analysis schedule paragraphs [0032] and [0034-0035]).  Modifying Brann to have a display and functionality to create a schedule for predetermining an analysis start time would have been obvious to one of ordinary skill at the time of filing to automate the analysis process, which can be performed with minimal human interaction. 

   With respect to the limitation of claim 11, Brann disclose all of the limitations of the base claim, but fail to disclose that the control unit includes a display unit for displaying an operation screen, and the operation status of the plurality of chromatogram units and a progress status of analysis are displayed on the display unit.
   Maeda discloses a chromatograph analyzer comprising a display (34) for displaying an operation screen (50 - Figure 3).  Maeda also discloses a separation condition search schedule creation unit (31), which controls each unit via an analysis control unit (14) so as to execute the analysis according to the analysis schedule (paragraphs [0032] and [0034-0035]).  Additionally, the progress of the status of the analysis appears to shown on the display screen (Figures 6 -7).  Modifying Brann to have a display and functionality to create a status of the process would have been obvious to one of ordinary skill at the time of filing to inform the operator of the status of the separation process for time to completion and other relevant data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856